DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 10F, 15A, 15B, 15C and 16A have lines which appear to be pointing to drawing elements but no reference numbers are provided.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because there is a short series of random letters on the last line which should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the compartments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the openings” and “the plant clone” in lines 8 and 9, respectively. There is insufficient antecedent basis for these limitations in the claim.

Claim 11, depends from a rejected base claim and is also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 6-7, 10-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fretz (DE 102017118821 B3) (please refer to included translation which includes numbered pages and lines).
	Regarding claim 1, Fretz teaches a plant cutting and cloning device, the device comprising: 
first and second compartments (parts 24 & 25; Fig. 1) that are operatively connected together (via hinge 40; Fig. 1) and displaceable from an open position (see wherein device 10 is open in Fig. 1) to a closed position (see Fig. 2, wherein device 10 is closed) defining an enclosure (housing 20; Fig. 2); a cutter (cutting elements 30; Fig. 1) mounted within at least one of the compartments (cutting elements 30 are mounted within part 25; Fig. 1) and configured to cut a plant part when the first and second compartments are displaced to the closed position (plant shoot is cut when the two halves, parts 24 & 25, of the housing are closed together; Page 3, lines 37-38), a cut end of the plant part being accommodated within the enclosure (Page 5, lines 23-26); and a growth medium disposed in the first compartment and/or the second compartment for contacting the cut end of the plant part (substrate is in housing 20 and covers the wound of the cut plant; Page 4, lines 29-32).
Regarding claim 2, Fretz teaches the limitations of claim 1 and further teaches wherein the first and second compartments (parts 24 and 25; Fig. 1) are operatively connected via a hinge (hinge 40; Fig. 1) for pivoting from the open position to the closed position (see Figs. 1 and 2, wherein device 10 is open and closed).
Regarding claim 4, Fretz teaches the limitations of claim 1 and further teaches wherein the first and second compartments (parts 24 and 25) comprise a locking mechanism (locking mechanism 50; Fig. 2) arranged and configured to lock the compartments together in the closed position (see Fig. 2, wherein parts 24 and 25, of housing 20, are locked closed together via locking mechanism 50).
Regarding claim 5, Fretz teaches the limitations of claim 1 and further teaches wherein the cutter (cutting element 30) is mounted in the first compartment (part 25; Fig. 1) and the second compartment (part 24) comprises a cutter guide for receiving and supporting the cutter when the compartments move to the closed position (see notched area just above lower opening 23 which guides cutting element 30 when parts 24 and 25, of housing 20, is moved to a closed position; Figs. 1-2).
Regarding claim 6, Fretz teaches the limitations of claim 1 and further teaches wherein the device (device 10; Fig. 1) is configured for cutting a root, a scion, an eye, a leaf, or a stem of the plant or a combination thereof (device 10 cuts the plant shoot; Page 3, lines 37-38).
Regarding claim 7, Fretz teaches a plant cutting and cloning device (device 10), the device comprising: 
first and second support members (parts 24 and 25; Fig. 1) that are hingedly connected together (via hinge 40; Fig.1 ) and displaceable from an open position (see Fig. 1, wherein the device 10 is open) to a closed position (see Fig. 2, wherein the device 10 is closed); a cutter (cutting elements 30; Fig. 1) mounted to at least one of the support members (part 25, see Fig. 1) and configured to cut a plant part when the first and second support members are displaced to the closed position (plant shoot is cut when the two halves, parts 24 & 25, of the housing are closed together; Page 3, lines 37-38) to produce a plant cutting having a cut end (plant shoot is cut by cutting elements 30; Pages 3-4, lines 37-2); securing members mounted to the first and second support members and being configured to secure the plant cutting (fixing elements 80 are mounted to parts 24 & 25 and provide lateral support for the plant shoots; Fig. 3; Page 7, lines 25-27); and a growth medium mounted to at least one of the support members for contacting the cut end of the plant part (a substrate is mounted in the housing 20 (comprised of parts 24 & 25) for contacting the cut end of the plant shoot; Page 4, lines 29-32).
Regarding claim 10, Fretz teaches the limitations of claim 7 and further teaches wherein the support members (parts 24 and 25) comprise a locking mechanism (locking mechanism 50; Fig. 2) arranged and configured to lock the compartments together in the closed position (see Fig. 2, wherein parts 24 and 25, of housing 20, are locked in a closed position via locking mechanism 50).
Regarding claim 11, Fretz teaches the limitations of claim 10 and further teaches wherein the wherein the locking mechanism (locking mechanism 50) is unlockable (locking mechanism 50 is comprised of: hooks 53, fixation 51 and hinge 52 which can be unlocked; Fig. 1; Page 6, lines 26-28) to enable the first and second support members (parts 24 and 25) to be moved back to the open position (see Fig. 1 wherein the device 10 is in the open position).
Regarding claim 12, Fretz teaches the limitations of claim 7 and further teaches wherein the cutter (cutting elements 30; Fig. 1) is mounted in the first support member (part 25; Fig. 1) and the second support member (part 24; Fig. 1) comprises a cutter guide for receiving and supporting the cutter when the support members move to the closed position (see notched area just above lower opening 23 which guides cutting element 30 when parts 24 and 25, of housing 20, is moved to a closed position; Figs. 1-2).
Regarding claim 13, Fretz teaches the limitations of claim 7 and further teaches wherein the first and second support members are first and second compartments (see Fig. 1, wherein parts 24 & 25 are compartments), respectively, which define an enclosure in the closed position (parts 24 & 25 define housing 20 when in the closed position; see Fig. 2).
Regarding claim 14, Fretz teaches the limitations of claim 7 and further teaches wherein the device (device 10) is composed of a biodegradable material (biodegradable plastic; Page 9, lines 19-21).
Regarding claim 15, Fretz teaches plant cutting and cloning device (device 10), the device comprising: first and second compartments  (parts 24 & 25; Fig. 1), wherein said first and second compartments define an enclosure (housing 20; Fig. 1) when coupled together (see Fig. 2); and a cutter (cutting elements 30; Fig. 1) mounted within the first compartment (part 25; Fig. 1) and configured to cut a plant part to produce a plant cutting having a cut end when the first and second compartments are coupled together (plant shoot is cut when the two halves, parts 24 & 25, of the housing are closed together; Page 3, lines 37-38), such that a cut end of the plant part is accommodated and held within the enclosure (cutting elements 30, which are housed in housing 20, cut the shoot and then remain in the severed area of the shoot and thus the cut end of the plant part remains in the enclosure; Page 5, lines 23-33). 
Regarding claim 16, Fretz teaches the limitations of claim 15 and further teaches wherein the cutter (cutting elements 30; Fig. 1) is mounted in the first compartment (part 25; Fig. 1) and the second compartment (part 24; Fig. 1) comprises a cutter guide for receiving and supporting the cutter when the compartments are coupled together (see notched area just above lower opening 23 which guides cutting element 30 when parts 24 and 25, of housing 20, is moved to a closed position; Figs. 1-2).
Regarding claim 17, Fretz teaches the limitations of claim 15 and further teaches wherein the first and second compartments (parts 24 and 25; Fig. 1) are hingedly connected together (via hinge 40; Fig. 1) and pivotable from an open position to a closed position (see Figs. 1 and 2, wherein the device 1 is open and closed) defining the enclosure (housing 20; Figs. 1-2).
Regarding claim 19, Fretz teaches the limitations of claim 15 and teaches further comprising a growth medium disposed in the first compartment and/or the second compartment for contacting the cut end of the plant part (substrate is in housing 20 (comprising parts 24 and 25) and covers the wound of the cut plant; Page 4, lines 29-32).
Regarding claim 20, Fretz teaches the limitations of claim 15 and further teaches wherein each compartment (parts 24 & 25) comprises:
a top portion (topmost portion of hopper 28; Fig. 1) defining a central space (see Fig. 1) allowing a portion of the plant to extend therethrough (plant extends along the longitudinal axis of housing 20 (comprising parts 24  & 25); Page 2, lines 32-37); a bottom portion (ground 26; Fig. 1; Page 8, line 39)); and sidewalls (vertically extending sidewalls of housing 20 and lower hopper 28; Figs. 1-2) extending between the top portion (topmost portion of hopper 28; Fig. 1) and the bottom portion (ground 26; Fig. 1), the sidewalls (vertically extending sidewalls of housing 20 and lower hopper 28) comprising spines (locking elements 54 and spines surrounding openings 55 (via lower portion of hopper 28 for the elements located at the top end of device 10); Exhibit A (below); wherein the first and second compartments (parts 24 & 25) are configured so that the enclosure (housing 20) is cage- like with a plurality of the openings (fill openings 27, upper opening 22 and lower opening 23; Figs. 1-2) allowing for the propagation of roots and influx of nutrients during growth of the plant clone (openings 27 can be used to provide water (nutrients) to the plant; Page 6, lines 25-26; Page 5, lines 39-41)

    PNG
    media_image1.png
    560
    574
    media_image1.png
    Greyscale


Regarding claim 21, Fretz teaches the limitations of claim 15 and further teaches wherein the device is configured for cutting and cloning a cannabis plant (device 10 is used for the cutting and cloning of cannabis plants; Page 2, lines 10-14 & Page 6, lines 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fretz as applied to claims 1-2, 4-5, 6-7, 10-17 and 19-21 above, and further in view of Shirane (KR 960016185 B1).	
Regarding claim 3, Fretz teaches the limitations of claim 1 and further teaches the cutter comprises a blade (cutting elements 30; Fig. 1).
Fretz does not teach a blade that is oriented at angle with respect to a generally vertical orientation of the plant part, wherein the angle is between 30 and 60 degrees 
Shirane teaches a plant cutting and cloning device (Page 2, lines 1-4), wherein the cutter comprises a blade (knife 5 has blades; Page 2, lines 8-10) that is oriented at angle with respect to a generally vertical orientation of the plant part, wherein the angle is between 30 and 60 degrees (knife 5 is disposed at an angle of less than 90 degrees and the plant is slip-cut; Page 9, lines 10-11).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a blade oriented at angle of between 30-60 degrees, as taught by Shirane, to the device of Fretz since this angle will produce a cut in the stem which has a greater surface area than a horizontal cut would produce and cut with a greater surface area will allow for greater nutrient absorption by the plant, as understood by one of ordinary skill in the art.
Regarding claim 18, Fretz teaches the limitations of claim 15 and further teaches wherein the cutter comprises a blade (cutting elements 30; Fig. 1) but does not teach a blade that is oriented at angle with respect to a generally vertical orientation of the plant part.
Shirane teaches a plant cutting and cloning device (Page 2, lines 1-4), wherein the cutter comprises a blade (knife 5 has blades; Page 2, lines 8-10) that is oriented at angle with respect to a generally vertical orientation of the plant part (knife 5 is disposed at an angle of less than 90 degrees and the plant is slip-cut; Page 9, lines 10-11).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a blade oriented at angle, as taught by Shirane, to the device of Fretz since this angle will produce a cut in the stem which has a greater surface area than a horizontal cut would produce and cut with a greater surface area will allow for greater nutrient absorption by the plant, as understood by one of ordinary skill in the art.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fretz as applied to claims 1-2, 4-5, 6-7, 10-17 and 19-21 above, and further in view of Lowe (WO 2020010412 A1).
Regarding claim 8, Fretz teaches the limitations of claim 7 and further teaches wherein the cutter comprises a blade (cutting elements 30 are blades which are configured to cut; see Fig. 1; Page 3, lines 25-36) but does not teach a straight-edge blade.
Lowe teaches a plant cutting and cloning device (Abstract) wherein the cutter comprises a straight-edge blade (cutting edge is straight-edged; para [00117]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a cutter with a straight-edged blade, as taught by Lowe, to the device of Fretz since a straight-edged blade will provide a more precise cut, depending on the type of plant a user decides to cut, as recognized by Lowe (para [00117]). 
Regarding claim 9, Fretz teaches the limitations of claim 7 and further teaches wherein the cutter comprises a blade (cutting elements 30 are blades which are configured to cut; see Fig. 1; Page 3, lines 25-36) but does not teach a serrated-edge blade.
Lowe teaches a plant cutting and cloning device (Abstract) wherein the cutter comprises a serrated-edge blade (cutting edge is serrated; para [00117]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a cutter with a serrated blade, as taught by Lowe, to the device of Fretz since a serrated blade would cut through thicker and thought plants more easily than other types of blades, depending on the type of plant which a user decides to cut, as recognized by Lowe (para [00117]) and as understood by one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to types of plant cutting and cloning devices which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643